Citation Nr: 1713990	
Decision Date: 04/28/17    Archive Date: 05/05/17

DOCKET NO.  13-11 764	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to an initial compensable rating for bilateral hearing loss from September 1, 2010.


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

C. Jones, Associate Counsel






INTRODUCTION

The Veteran had active service from June 1977 to July 1980.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.

This appeal was before the Board in March 2015 on which occasion it was remanded for additional evidentiary development.  Specifically, the Agency of Original Jurisdiction (AOJ) was to obtain outstanding VA medical records regarding treatment for the Veteran's bilateral hearing disability.  Thereafter, the increased rating claim was to be readjudicated in a supplemental statement of the case (SSOC).  A review of the record shows that the AOJ has complied with all remand instructions.  Stegall v. West, 11 Vet. App. 268 (1998).


FINDING OF FACT

From September 1, 2010, audiometric testing conducted shows that the Veteran's service-connected bilateral hearing loss disability is manifested by no more than level I hearing loss in both the right and left ears, with no significant effect on employment or activities of daily living, no frequent periods of hospitalization, and no other exceptional or unusual disability features such that the schedular evaluation is inadequate.


CONCLUSION OF LAW

The criteria for an initial compensable rating for bilateral hearing loss from September 1, 2010 have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 3.383, 4.85, 4.86, Diagnostic Code 6100 (2016).



REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

As a preliminary matter, the Board finds that no further notice or development action is necessary in order to satisfy VA's duties to the Veteran under the VCAA.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014).  

The matter adjudicated herein stems from an appeal of the initial rating assigned following an award of service connection.  The U.S. Court of Appeals for Veterans Claims (Court) has held that, once service connection is granted, the claim has been substantiated, and further VCAA notice is generally not required.  Dingess/Hartman, 19 Vet. App. 473 (2006)("[O]nce a decision awarding service connection, a disability rating, and an effective date has been made, section 5103(a) notice has served its purpose, and its application is no longer required because the claim has already been substantiated."); see also Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Rather, under those circumstances, the provisions of 38 U.S.C.A. §§ 5104, 7105 and 38 C.F.R. § 3.103 are for application.  Id. 

The Board finds that the notification requirements of 38 U.S.C.A. §§ 5104, 7105 and 38 C.F.R. § 3.103 have been met in this case.  A review of the record indicates that the appellant was duly provided notice of the decision on appeal, as well as an explanation of the procedure for obtaining appellate review of the decision.  Following receipt of his notice of disagreement, the Veteran was appropriately notified of the pertinent rating criteria.  Neither the appellant nor his representative has raised any allegations of prejudice regarding any notification deficiencies.  Goodwin v. Peake, 22 Vet. App. 128 (2008) (holding that where a claim has been substantiated after the enactment of the VCAA, the appellant bears the burden of demonstrating any prejudice from defective VCAA notice with respect to the downstream elements such as the disability rating and effective date); see also Dickens v. McDonald, 814 F.3d 1359 (Fed. Cir. 2016).  

With respect to VA's duty to assist, the record shows that VA has undertaken all necessary development action.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2016).  The appellant's service treatment records are on file, as are all available and relevant post-service clinical records which the appellant has identified and authorized VA to obtain.  38 U.S.C.A. § 5103A(c) (West 2014); 38 C.F.R. § 3.159(c)(2), (3) (2016).  As requested in the Board's March 2015 remand directives, the RO attempted to obtain all outstanding VA medical records, to specifically include audiometric results obtained on September 1, 2010.  D'Aries v. Peake, 22 Vet. App. 97 (2008).  Although additional medical records were retrieved, the September 2010 audiometric results could not be located.  In May 2016 correspondence, the RO informed the Veteran of the efforts made to obtain the medical records.  However, as the audiometric results could not be located, it was determined to be unavailable.  Based on the efforts undertaken by the Agency of Original Jurisdiction (AOJ), the Board finds that further requests for the VA September 2010 audiometric results would be futile.  

The Veteran has also been afforded the necessary VA medical examination in connection with the claim adjudicated in this decision. The record contains a VA audiology examination which contains the necessary findings regarding the Veteran's claim for higher initial ratings for bilateral hearing loss.  See Massey v. Brown, 7 Vet. App. 204 (1994) (holding that VA medical examination reports must provide sufficient reference to the pertinent schedular criteria).  The examiner also included a discussion of the effect of the Veteran's service-connected hearing loss disability on his daily functioning.  See Martinak v. Nicholson, 21 Vet. App. 447 (2007).  Finally, the Board notes that the record contains no indication, nor has the Veteran alleged, that his service-connected bilateral hearing loss has increased in severity since he was last examined.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met.  38 C.F.R. § 3.159(c)(4) (2016).

Overall, there is no indication of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication.  Neither the Veteran nor his representative has argued otherwise.  Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  


Applicable Law

Disability evaluations are determined by comparing a Veteran's symptomatology with criteria set forth in VA's Schedule for Rating Disabilities (Rating Schedule), which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  

Where a claimant appeals the initial rating assigned for a disability when a claim for service connection for that disability has been granted, evidence contemporaneous with the claim for service connection and with the rating decision granting service connection would be most probative of the degree of disability existing at the time that the initial rating was assigned and should be the evidence "used to decide whether an [initial] rating on appeal was erroneous . . ." Fenderson v. West, 12 Vet. App. 119, 126 (1999).  If later evidence obtained during the appeal period indicates that the degree of disability increased or decreased following the assignment of the initial rating, "staged" ratings may be assigned for separate periods of time based on facts found.  Id. 

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7 (2016).  Any reasonable doubt regarding the degree of disability is resolved in favor of the Veteran. 38 C.F.R. § 4.3 (2016).

Hearing loss is rated under the criteria of 38 C.F.R. § 4.85, Code 6100.  Under VA regulation, an examination for hearing impairment must be conducted by a state-licensed audiologist and must include a controlled speech discrimination test (Maryland CNC) and a puretone audiometry test.  Examinations are to be conducted without the use of hearing aids.  To evaluate the degree of disability from defective hearing, the rating schedule establishes 11 auditory acuity levels from Level I for essentially normal acuity through Level XI for profound deafness.  These are assigned based on a combination of the percent of speech discrimination and the puretone threshold average, as contained in a series of tables within the regulations.  The puretone threshold average is the sum of the puretone thresholds at 1000, 2000, 3000, and 4000 Hertz, divided by four.  38 C.F.R. § 4.85 (2016). 

This average is used in all cases to determine the Roman numeral designation for hearing impairment from Table VI or VIa.  38 C.F.R. § 4.85(d) (2016).  Table VII, "Percentage Evaluations for Hearing Impairment," is used to determine the percentage evaluation by combining the Roman numeral designations for hearing impairment of each ear.  The horizontal rows represent the ear having the better hearing and the vertical columns the ear having the poorer hearing.  The percentage evaluation is located at the point where the row and column intersect.  38 C.F.R. 
§ 4.85(e).

The regulatory provisions also provide two circumstances under which alternative tables can be employed. One is where the puretone thresholds in any four of the five frequencies of 500, 1,000, 2,000, 3,000 and 4,000 Hertz are 55 decibels or greater. The second is where puretone thresholds are 30 decibels or less at frequencies of 1,000 Hertz and below, and are 70 decibels or more at 2,000 Hertz.  See 38 C.F.R. § 4.86 (2016).

Factual Background

The Veteran underwent a VA examination in November 2015.  He exhibited puretone thresholds, in decibels as follows:



Hz   



500
1000
2000
3000
4000
RIGHT
25
30
30
25
25
LEFT
30
40
45
40
40

The average puretone threshold was 27 decibels on the right and 41 decibels on the left.  Speech audiometry using the Maryland CNC word list revealed speech recognition ability of 94 percent for both the right and left ears.  The examiner determined that the Veteran's hearing loss impacted ordinary conditions of life, including the ability to work.  The Veteran specifically reported difficulty hearing at times.  

The examiner noted that there was a hearing test at the VA conducted on September 1, 2010.  However the audiogram was not of record.  Notwithstanding, the chart notes that right ear hearing was within normal limits from 250 to 8000Hz.  The left ear showed moderate loss at 250 to 1500Hz rising to mild at 2000 to 4000 Hz and then a decrease to moderate at 8000Hz.  Speech discrimination ability was 92 percent bilaterally.  

Analysis

Applying the facts in this case to the criteria set forth above, the Board finds that the preponderance of the evidence is against the assignment of a compensable rating for bilateral hearing loss.

As set forth above, audiometric testing conducted during a November 2015 VA examination showed that the Veteran had an average puretone threshold of 27 decibels on the right with speech discrimination of 94 percent.  He exhibited an average puretone threshold of 41 decibels on the left with speech discrimination of 94 percent.  These examination results correspond to hearing loss at Level I in the right ear and Level I in the left ear.

Under the Rating Schedule, therefore, the criteria for a compensable schedular rating have not been met with respect to any of these audiometric findings because under Table VII, the combinations of the levels of the two ears do not warrant a compensable evaluation. 38 C.F.R. § 4.85, Diagnostic Code 6100.  The Board has also considered the provisions of 38 C.F.R. § 4.86, but the results of these audiometric examinations show that the alternative table is not applicable.

The Board has carefully reviewed the record in its entirety, but finds no other probative evidence of record showing that the Veteran's bilateral hearing loss disability is more severe for compensation purposes than demonstrated on the VA examination discussed above.  

The Board has also considered the evidence of record showing that the Veteran has difficulty hearing at times.  Although the Board finds his statements to be credible, it finds that these factors do not provide a sufficient basis on which to award a compensable rating for bilateral hearing loss.  Disability ratings for hearing impairment are derived by a mechanical application of the rating schedule to the numeric designations assigned after audiometric evaluations are rendered.  See Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  In this case, as explained above, the numeric designations correlate to a noncompensable disability rating. 

In sum, throughout the appeal period, the Veteran's level of disability has most nearly approximated that contemplated by his current evaluation.  As the preponderance of the evidence is against the claim, the benefit of the doubt rule is not applicable and the claim of entitlement to an initial compensable rating for bilateral hearing loss from September 1, 2010 is denied.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).

Extraschedular Consideration

The Board has considered the provisions of 38 C.F.R. § 3.321(b), providing for an extraschedular award when a claimant presents an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent period of hospitalizations as to render impractical the application of the regular schedular standards.  See Thun v. Peake, 22 Vet. App. 111, 117 (2008).

After reviewing the record, however, the Board finds that the evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the service-connected disabilities is inadequate.  In this regard, the Veteran's symptom of difficulty hearing is contemplated by the rating criteria which measure hearing acuity and speech discrimination ability.  His symptom therefore does not provide an independent basis for a compensable rating.  Doucette v. Shulkin, No. 15-2818 (U.S. Vet. App. March 6, 2017) (holding that the schedular rating criteria for hearing loss contemplate the functional effects of decreased hearing and difficulty understanding speech in an everyday work environment).  Absent evidence of additional symptoms such as dizziness, vertigo, ear pain, etc., the Board finds referral for consideration of an extra-schedular rating is not warranted.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  

In reaching this decision, the Board has considered the holding in Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).  In that case, the Federal Circuit held that section 3.321(b)(1) provides for extraschedular consideration based on the collective impact of multiple disabilities.  Thus, where a claimant has multiple service-connected disabilities, those disabilities may be considered together in determining whether referral for extraschedular consideration is warranted.  

In the instant case, however, such issue has not been raised by the appellant or the record.  Yancy v. McDonald, 27 Vet. App. 484 (2016).  In this regard, in addition to bilateral hearing loss, the Veteran is service-connected tinnitus.  The signs and symptoms of the appellant's service-connected disabilities, and their resulting impairment, are reasonably contemplated by the rating schedule under the appropriate diagnostic codes and neither the appellant nor his representative has contended that this is an exceptional circumstance in which extra-schedular consideration may be required to compensate the appellant for disability that can be attributed only to the collective effect of multiple conditions.  Yancy v. McDonald, 27 Vet. App. 484, 495 (2016) (holding that "[n]othing in Johnson changes the long-standing principle that the issue of whether referral for extra-schedular consideration is warranted must be argued by the claimant or reasonably raised by the record."



ORDER

Entitlement to an initial compensable rating for bilateral hearing loss prior from September 1, 2010 is denied



____________________________________________
K. Conner
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


